Citation Nr: 0423834	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-29 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for asthma.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral foot condition.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's application to 
reopen his claims of entitlement to service connection for 
asthma and a bilateral foot condition.

This matter has been before the Board on numerous previous 
occasions, most recently in September 1998, at which time the 
Board denied the veteran's application to reopen his claims 
of service connection asthma and a bilateral foot condition 
finding that the veteran had not submitted new and material 
evidence to reopen his claims.  


FINDINGS OF FACT

1.  In a September 1998 decision, the Board denied the 
appellant's application to reopen his claims of entitlement 
to service connection for asthma and a bilateral foot 
condition.  Reconsideration of this Board decision has not 
been requested, on motion, by the veteran or his 
representative, or by the Board.

2.  Evidence added to the record since the September 1998 
Board decision is cumulative and redundant, and does not, 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the veteran's 
claims, nor raise a reasonable possibility of substantiating 
the claims.


CONCLUSIONS OF LAW

1.  The Board's September 1998 decision denying the veteran's 
application to reopen his claims of service connection for 
asthma and a bilateral foot condition is final.  38 U.S.C.A. 
§§§ 511(a), 7103(c), 7104(a) (West 1991); 38 C.F.R. 
§§ 20.1100 (1998).  

2.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
asthma and a bilateral foot condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In addition, the VCAA states that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  VA has amended its regulations to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  

In the present case, the RO, in a letter dated in February 
2002, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to reopen a previously denied claim and to 
substantiate his claims of service connection, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  The veteran was informed that this evidence could 
consist of medical records or medical opinions.  In addition, 
the veteran was informed that in order for the RO to 
reconsider his claims, new and material evidence must be 
submitted to show that his conditions were incurred or 
aggravated by his active military service.  The veteran was 
informed that new evidence is evidence not yet considered by 
VA, and that material evidence is evidence applicable to the 
specific issues the veteran is claiming.  Moreover, the RO 
specifically requested that the veteran provide the RO with, 
or identify any additional sources of, evidence that could 
help support his claims.

By way of an April 2002 rating decision and a August 2003 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claims and the basis for the denial of the veteran's claims.  
These documents, as well as the February 2002 RO letter, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (pre-adjudicatory VCAA notice and the 
content of the notice requirement).  In this context, it is 
well to observe that the VCAA requires only that the duty to 
notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 
(1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his application to reopen his claims.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file since September 1998 
consists of service medical records, statements from the 
veteran's private physician, Dr. Pleasants, selected 
treatment records from September 1950 to May 1981, a 
statement from Mr. [redacted] dated in December 1998, and 
statements submitted by the veteran.  In addition, the 
veteran submitted a statement in response to the RO's 
February 2002 letter, requesting the RO to make a decision on 
his claim based on the statement of Mr. [redacted] and the 
information in his claims file.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and, under the circumstances 
of this case, VA has satisfied its duty to assist the veteran 
in this case.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.	Application to reopen claims of service connection 
for asthma 
and a bilateral foot condition.

Generally, a claim that has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 
511(a), 7103(c), 7104(a); 38 C.F.R. §§ 20.1100; see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the 
September 1998 Board decision includes a December 1998 lay 
statement of Mr. [redacted], reports from the veteran's 
private physician, Dr. Pleasants, dated in March and June 
1986, private treatment notes, and selected copies of the 
veteran's service medical records.  

A careful review of the evidence shows that the reports from 
Dr. Pleasants dated in March and June 1986, and the selected 
copies of the veteran's service medical records are 
duplicative of the evidence of record prior to the September 
1998 Board decision.  These records are therefore redundant 
and do not constitute new evidence.  

The December 1998 lay statement from Mr. [redacted] and the private 
treatment notes were not of record at the time of the 
previous decision, and are therefore new for these purposes.  
Unfortunately a careful review of the record reveals that 
this evidence, while new, is merely cumulative of evidence on 
file in September 1998.  

Specifically, the substance of the December 1998 lay 
statement indicates that the veteran played football in high 
school, for which he needed to pass a complete physical.  Mr. 
[redacted] stated that this indicated that the veteran was in good 
physical health.  Mr. [redacted] also stated that, to the best of 
his knowledge, the veteran did not have any physical or 
medical problems prior to service.  Mr. [redacted] then reported 
that the veteran was assigned to a tank battalion in Germany 
during service where he was exposed to diesel fumes, 
inclement weather and other hazards, and that the veteran had 
taken tests for allergies.  Mr. [redacted] also noted that the 
veteran was assigned to garrison duty for a period of time 
with a profile for his feet.  Mr. [redacted] stated that he noticed 
that the veteran was having difficulty breathing the morning 
he left Germany.  

This statement is cumulative of evidence in the file as of 
September 1998.  In this regard, the Board notes that the 
pre-set 1998 record contains a lay statement dated in October 
1993 from a friend of the veteran that is nearly identical to 
the December 1998 statement from Mr. [redacted] and contains much 
of the same information regarding the veteran, including the 
veteran's participation on his high school football team, the 
problem with tank fumes and weather in Germany, problems with 
his feet in Germany, and the veteran's difficulty breathing 
when he left Germany.  The record also contains other 
examples of similar statements and testimony duplicating the 
substance of the December 1998 lay statement, including a 
July 1992 statement of the veteran's aunt and the veteran's 
own testimony in October 1993.

Next, the treatment notes submitted by the veteran after 
September 1998 show that the veteran had been treated for 
colds and bronchitis prior to service, and that he was 
referred to VA for his feet, legs and asthma after service.  
Here, the file prior to September 1998, reveals that the 
veteran sought VA treatment in 1973 and 1974 for residuals of 
clubfoot deformities and asthma.  This indicates that the 
veteran followed up on this recommendation to seek treatment 
for these conditions at VA.  The October 1993 statement of 
the veteran's friend also references the veteran's head and 
chest congestion and whooping cough in the veteran's younger 
years prior to service.  The treatment notes are therefore 
merely cumulative of what was already of record in 1998.  

Based on the foregoing, the Board finds that the evidence 
submitted by the veteran after September 1998 was either 
expressly duplicative or cumulative of the evidence in the 
record prior to that date.  As such, there is no additional 
evidence submitted by the veteran in this case that would 
raise a reasonable possibility of substantiating his claims.  
The veteran's application to reopen his claims of service 
connection for asthma and a bilateral foot condition must 
therefore be denied.




ORDER

New and material evidence not having been submitted to reopen 
claims of service connection for asthma and a bilateral foot 
condition, the appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



